Mr. Floyd C. Kizzia, Chairman Pike County Election Commission P.O. Box 232 Murfreesboro, Arkansas 71958
Dear Mr. Kizzia:
This is in response to your request for an opinion on the legality of a general school election held in the Kirby School District. Specifically, you note that the Pike County Election Commission changed the voting boundaries from three voting precincts to one voting precinct for the election. This change of voting precincts was printed in the county seat newspaper, the Murfreesboro Diamond, during the week of August 24, 1995. You also note that this same week, however, the Kirby School Board caused a notice to be published in the Glenwood Herald newspaper which showed three polling locations. Your question is whether the election is a "legal election" in light of the conflicting notice given.
It is my opinion that in all likelihood the election is a "legal election."
It has been held that ". . . the failure to publish notice of an election is immaterial if the election is actually held and the electors have not been deprived of the opportunity to express themselves. `The voice of the people is not to be rejected for a defect or want of notice, if they have in truth been called upon and have spoken.'" Wurst v. Lowery, 286 Ark. 474
(1985), citing Wheat v. Smith, 50 Ark. 266, 7 S.W. 161 (1887). This general principle is often stated by saying that election requirements are mandatory before the election and directory after the election.Cowger v. Mathis, 255 Ark. 511, 501 S.W.2d 212 (1973). In addition, it has been stated that an election will not be invalidated for alleged wrongs committed unless such wrongs render the result of the election doubtful. See Lewelling v. Board of Directors of Mansfield SchoolDistrict No. 76, 240 Ark. 237, 398 S.W.2d 665 (1966).
It is therefore my opinion that the election is in all likelihood a "legal election," unless the defective notice renders the results doubtful.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh